t c memo united_states tax_court christopher michael dufresne petitioner v commissioner of internal revenue respondent docket no filed date ronda n edgar for petitioner lori katrine shelton for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal_income_tax for years in issue deficiency penalty sec_6662 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number -0- year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after petitioner’s concessions the remaining issues for our consideration are whether petitioner received unreported income in and is liable for accuracy-related_penalties under sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when he timely filed his petition petitioner’s background petitioner’s mother was sylvia browne a well-known psychic who appeared on television wrote books and gave lectures during the years in issue petitioner worked full time as a psychic counselor for his mother’s business sylvia browne corp corporation an s_corporation on behalf of the corporation petitioner performed psychic readings as often as seven days a week clients were charged dollar_figure for a 30-minute reading until ms browne’s death in she was the majority shareholder of the corporation she became ill several years before her death for and petitioner received schedules k-1 shareholder’s share of income deductions credits etc which showed he owned a interest in the corporation petitioner did not have access to the corporation’s books_and_records following ms browne’s death he became the sole heir of her estate and the corporation the corporation was dissolved in petitioner reported wage income from the corporation during the years in issue as follows wage income dollar_figure big_number big_number -0- big_number year before petitioner’s income was substantially higher from he earned approximately dollar_figure million cash deposits petitioner had unreported taxable cash deposits totaling dollar_figure for according to petitioner these cash deposits were repayments he received from ms browne for loans of approximately dollar_figure for the payment of past due federal taxes and for the purchase of real_estate properties petitioner did not discuss his mother’s financial affairs with her and he was not aware of her net_worth ms browne was in debt at the time of her death from to petitioner purchased the following five real_estate properties a timeshare in cabo san lucas mexico timeshare a property in sunnyvale california sunnyvale a property in copperopolis california copperopolis a property on concord ridge court in san jose california concord ridge and a property on laseyne in san jose california laseyne collectively five properties he produced a letter with his mother’s signature dated date which stated that she owed him dollar_figure for five real_estate purchases during the years in issue petitioner held the concord ridge and copperopolis properties in his name from he held the laseyne and sunnyvale properties in his name he sold both properties in for the years in issue petitioner was the sole owner of the timeshare for and petitioner reported rental income and claimed rental deductions on his schedules e supplemental income and loss for the sunnyvale and concord ridge properties for petitioner reported rental income and claimed rental deductions on his schedule e for the copperopolis property for he claimed property_tax deductions on his schedules a itemized_deductions for the copperopolis and laseyne properties on hi sec_2010 form_1040 u s individual_income_tax_return he reported miscellaneous income from the timeshare for he also reported rental income and deducted expenses on his schedules e for the timeshare ms browne before her death lived at the concord ridge property and paid petitioner rent on his schedules e for petitioner reported rental income of dollar_figure with respect to the concord ridge property petitioner sold the property after his mother’s death and reported the entire capital_gain on hi sec_2014 tax_return in addition to the five properties petitioner coowned two condominiums with his mother these condominiums were acquired in ms browne had a mortgage on at least one of these condominiums she also owned five other properties of which petitioner was aware of four according to petitioner he lent his mother money to pay a federal tax_liability he produced a letter dated date with his mother’s signature which attests that she owes him dollar_figure for the payment of past due federal taxes in he was not aware that his mother had tax_liens against her or the amount of back taxes she owed petitioner and ms browne did not draft any formal documents reflecting the loans before the extension of the funds both letters produced by him are addressed to whom it may concern and have only ms browne’s signature the letters also do not mention how or when repayment is to occur a rate of interest or any collateral or a security respondent’s examination and notice_of_deficiency petitioner timely filed form sec_1040 for the years in issue in the internal_revenue_service respondent commenced an examination of petitioner’s returns for the years in issue during the examination respondent determined that cash deposits into petitioner’s bank accounts were not reflected as taxable_income on his returns respondent reconstructed petitioner’s income for using the bank_deposit_method to determine his taxable_income for respondent determined petitioner had unreported taxable cash deposits as follows year total unreported deposits dollar_figure big_number big_number big_number big_number on date respondent issued to petitioner a notice_of_deficiency determining that the cash deposits were taxable_income and determining sec_6662 penalties for on date the revenue agent’s immediate supervisor executed a civil penalty approval form which approved substantial_understatement penalties pursuant to sec_6662 as an alternative position to sec_6663 fraud penalties for i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in unreported income cases such as this the commissioner must establish some evidentiary foundation connecting the taxpayer with the income- producing activity or demonstrating that the taxpayer actually received unreported income see 596_f2d_358 9th cir rev’g 67_tc_672 see also 680_f2d_1268 9th cir holding that the commissioner’s assertion of a deficiency is presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 1respondent did not determine a fraud_penalty in the notice_of_deficiency 181_f3d_1002 9th cir aff’g tcmemo_1997_97 where the taxpayer failed to keep sufficient records under sec_6001 the commissioner may employ any reasonable method to reconstruct a taxpayer’s income and thereby lay the requisite evidentiary foundation see 92_tc_661 the stipulated exhibits included copies of bank account and deposit statements for petitioner’s bank accounts for the years in issue for respondent used these statements to reconstruct petitioner’s gross_income using the bank_deposit_method the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 aff’d 566_f2d_2 6th cir a bank deposit is prima facie evidence of income and the commissioner need not prove a likely source of that income 87_tc_74 citing estate of mason v commissioner t c pincite respondent has established the requisite minimal evidentiary foundation linking petitioner with the income from the cash deposits therefore petitioner bears the burden of proving that respondent’s deficiency determinations are arbitrary or erroneous under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability see 116_tc_438 petitioner contends that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent we find that petitioner’s evidence regarding the nature of the cash deposits is not credible and does not justify shifting the burden_of_proof under sec_7491 the burden_of_proof remains with petitioner ii unreported income respondent contends that the cash deposits constitute unreported income which petitioner should have included as taxable_income on his federal tax returns for respondent further contends that the cash deposits are disguised compensation petitioner does not dispute the amounts of the cash deposits but contends that the cash deposits are not taxable_income because they are repayments for loans between himself and his mother according to petitioner’s testimony his income from the corporation decreased during the years in issue because the corporation struggled financially but his hours remained consistent he testified that he was willing to accept a lower salary because of his mother’s ill health and their close relationship and because he knew he would be compensated later when the corporation was able to pay his customary salary sec_61 defines gross_income as all income from whatever source derived gross_income includes any funds that the taxpayer receives lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay see 366_us_213 it does not include loans 461_us_300 intrafamily transactions such as the purported loans between petitioner and ms browne are evaluated under heightened scrutiny see 12_tc_1158 aff’d per curiam 192_f2d_391 2d cir a purported loans for a bona_fide loan to exist the parties to the transaction must have had an actual good-faith intent to establish a debtor-creditor relationship at the time the funds were advanced 55_tc_85 an intent to establish a debtor-creditor relationship exists if the debtor intends to repay the loan and the creditor intends to enforce the repayment id 54_tc_905 objective factors may be considered to determine the parties’ intent and whether a bona_fide loan occurred and no single factor is dispositive see 204_f3d_1228 9th cir aff’g tcmemo_1998_121 925_f2d_180 7th cir aff’g tcmemo_1989_393 we examine the following factors to determine whether the cash deposits petitioner received were repayments of loans the ability of the borrower to repay the existence or nonexistence of a debt_instrument security_interest a fixed repayment date and a repayment schedule how the parties’ records and conduct reflect the transaction whether the borrower has made repayments whether the lender had demanded repayment the likelihood that the loans were disguised compensation_for services and the testimony of the purported borrower and lender welch v commissioner f 3d pincite see also kaider v commissioner tcmemo_2011_174 the ability of the borrower to repay courts assess the ability to repay by whether there was a reasonable expectation of repayment in light of the economic realities of the situation fisher v commissioner t c pincite petitioner testified that he expected his mother to fully repay the purported loans he claims that he bought five properties on her behalf he further testified that he bought property on behalf of his mother because he would qualify for lower loan interest rates than the rates she would have qualified for on her own petitioner did not discuss his mother’s finances with her and assumed that she had poor credit following her bankruptcy filing he testified that his mother had poor credit and would have had difficulty obtaining a bank loan there is no evidence when the funds were advanced that ms browne had the ability to repay petitioner see welch v commissioner f 3d pincite existence or nonexistence of debt_instrument no contemporaneous debt instruments were drafted to memorialize the purported loans from petitioner to his mother petitioner produced two letters purportedly signed by ms browne attesting to the purported loans in and years after the first purported borrowing for a real_estate property while i ntra-family loans are many times informal arrangements which may not comply with all of the customary legal formalities that would surround a commercial loan zohoury v commissioner tcmemo_1983_597 tax ct memo lexi sec_193 at the lack of contemporaneous debt instruments weighs against petitioner’s argument that the parties intended to create bona_fide loans security_interest a fixed repayment date and a repayment schedule interest and a fixed schedule for repayment are characteristics of a true debtor-creditor relationship see frierdich v commissioner f 2d pincite 88_tc_604 aff’d without published opinion 855_f2d_855 8th cir the two letters attesting to the purported loans do not provide for an interest rate a fixed schedule for repayment or any security petitioner also provided no other evidence of an interest rate a repayment schedule or any security how the parties’ records and conduct reflect the transaction petitioner provided a record purportedly kept by a corporation employee of ms browne’s payments to him he testified that ms browne wrote checks out to cash for a corporation employee to then cash and deposit into petitioner’s bank accounts this document consists of a list of dates check numbers check amounts and amounts paid to petitioner on this document the amount of the check often exceeds the amount purportedly paid to petitioner he did not provide any of ms browne’s canceled checks to support his testimony or any other evidence to support the document such as testimony of the corporation employee who purportedly made and kept the record of the loan repayments whether the borrower has made repayment according to petitioner when his income from the corporation decreased or he needed additional income he would request payments from his mother he testified that to repay the purported loans ms browne would write personal checks to a corporation employee who then would cash the checks and deposit the cash into petitioner’s bank accounts according to his testimony a corporation employee kept a record of the purported repayments for while petitioner testified that ms browne had died before fully repaying the purported loans he claimed that she had made unscheduled repayments to him there is no evidence to support these unscheduled repayments except for the uncorroborated document see supra p and petitioner’s self-serving testimony whether the lender had demanded repayment petitioner testified that when he requested funds toward repayment from his mother she was responsive to his requests and would comply however there is no evidence to support his claim the likelihood that the loans were disguised compensation_for services respondent asserts that the cash deposits petitioner received were payments to compensate him for his services to the corporation during the years in issue petitioner’s salary substantially decreased and in he reportedly received no income he testified that during the years in issue he was still performing readings and his services to the corporation had not decreased in the cash deposits in petitioner’s bank accounts combined with his corporation salary resulted in a salary more consistent with prior years’ salaries for his cash deposits were well in excess of the wages reported on his federal_income_tax returns but not as high as prior years’ wages the cash deposits were likely compensation_for his services to the corporation rather than repayment of loans the testimony of the purported borrower and lender this court is not required to accept a taxpayer’s self-serving testimony see tokarski v commissioner t c pincite petitioner’s testimony failed to corroborate his claim of bona_fide loans with sufficient reliable evidence he claimed that he lent his mother substantial funds without a clear understanding of her finances petitioner testified that he lent ms browne funds to pay for liabilities related to taxes the nature and extent of which he was unaware the only evidence he produced to support this claim was a letter indicating dollar_figure was lent to his mother for paying part of her past due federal taxes throughout his testimony petitioner also contended that he purchased properties on his mother’s behalf he testified that she would make payments to him after he purchased the properties there is no convincing evidence that she made payments to him for any of the five properties except the rent payments for the concord ridge property california law requires the purchase of property to be accompanied by some memorandum in writing that is prescribed by the party charged cal civ code sec west the writing must show what the price is and when the price is to be paid breckinridge v crocker p cal the letter regarding the five properties does not address anything about when repayment will occur there is no evidence that ms browne ever had any ownership_interest in any of the properties referenced in the letter petitioner provided all of the income and tax benefits associated with these properties were reported on petitioner’s federal_income_tax returns we reject petitioner’s contentions that he made loans to his mother to help her purchase the five properties there is no evidence to support his claim that he purchased properties on her behalf and that she was repaying him for such purchases he had sole ownership of the five properties and his mother owned numerous additional properties further his testimony was inconsistent and illogical and he did not provide any other credible_evidence to support it b conclusion after analyzing the factors we conclude that the purported loans between petitioner and ms browne do not withstand heightened scrutiny to be considered bona_fide loans the lack of records and substantiating evidence is particularly detrimental to petitioner’s claim of bona_fide loans accordingly we find that the cash deposits constitute unreported income and were improperly excluded from petitioner’s taxable_income on his federal_income_tax returns respondent contends that the cash payments were compensation_for petitioner’s services to the corporation petitioner provided no evidence that refutes this argument iii penalty pursuant to sec_6662 for respondent determined that petitioner is liable for accuracy- related penalties pursuant to sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose them see higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate rule a higbee v commissioner t c pincite in graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 we held that the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate the civil penalty approval form was signed before the first formal communication of penalties the notice_of_deficiency giving petitioner the right to challenge them see clay v commissioner t c __ __ slip op pincite date sec_6662 imposes a penalty on any portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b or any substantial_understatement_of_income_tax within the meaning of subsection b respondent asserts that petitioner had underpayments due to both substantial understatements of income_tax and negligence for only one accuracy- related penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent has met the initial burden of production because our conclusions as to the deficiencies result in the following substantial understatements of income_tax year of tax required to be shown understatement dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the burden is on petitioner to prove that the penalties are inappropriate the sec_6662 penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 regulations promulgated under section c provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner did not provide persuasive evidence that his underpayments were attributable to reasonable_cause or that he acted in good_faith consequently he is liable for the accuracy-related_penalties determined by respondent under sec_6662 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
